As Filed with the Securities and Exchange Commission onNovember 2, 2007 Registration No. 333-146490 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN METAL & TECHNOLOGY, INC. (NAME OF SMALL BUSINESS ISSUER IN ITS CHARTER) Delaware 3220 22-2856171 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 (213)223-2339 (ADDRESS AND TELEPHONE NUMBER OF PRINCIPAL EXECUTIVE OFFICES) Chen Gao President 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 (213)223-2339 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE) COPIES TO: THE O'NEAL LAW FIRM, P.C. Attention: William D. O'Neal, Esq. 14835 East Shea Boulevard Suite 103, PMB 494 Fountain Hills, Arizona 85268 (480) 812-5058 (tel) (480) 816-9241 (fax) Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o 1 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be registered (1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price (US $) Amount of registration Fee Common stock par value $0.001 per share 426,104,020 $0.03675 $15,659,323 $ 480.74 Total Registration Fee $ 480.74 (1) The shares of our Common Stock being registered hereunder are being registered for resale by the selling security holders named in the prospectus. (2) Estimated price solely for computing the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, based upon the average of the high and low prices of registrant’s common stock reported on the OTC Bulletin Board Market on September 28, 2007. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS REGISTRATION STATEMENT IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING SHAREHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THIS REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS REGISTRATION STATEMENT IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. 2 PROSPECTUS AMERICAN METAL& TECHNOLOGY, INC. A DELAWARE CORPORATION RELATING TO THE RESALE OF UP TO 426,104, AMERICAN METAL & TECHNOLOGY, INC. COMMON STOCK This prospectus relates to the resale of up to 426,104,020 shares of our common stock by certain selling shareholders (the “Selling Shareholders”). We will not receive any sale proceeds from the Selling Shareholders. All costs associated with this registration will be borne by us. The shares of common stock are being offered for sale by the Selling Shareholder at prices established on the Over-the-Counter Bulletin Board or in negotiated transactions during the term of this offering. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “AMMY.” On September 28, 2007, the last reported closing sale price of our common stock was $0.0375 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE “RISK FACTORS” BEGINNING ON . You should rely only on the information provided in this prospectus or any supplement to this prospectus and information incorporated by reference. We have not authorized anyone else to provide you with different information. Neither the delivery of this prospectus nor any distribution of the shares of common stock pursuant to this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus. Neither the Securities and Exchange Commission nor any state securities regulator has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. It is a criminal offense to make any representation to the contrary. The date of this prospectus isNovember 2, 2007 3 TABLE OF CONTENTS PAGE NUMBER PROSPECTUS SUMMARY 5 RISK FACTORS 7 RISKS RELATED TO THIS OFFERING AND OUR COMMON STOCK 9 FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 10 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 11 DIVIDEND POLICY 11 SECURITIES AUTHORIZED FOR ISSUANCE UNDER COMPENSATION PLANS 11 MANAGEMENT'S DISCUSSION AND ANALYSIS 12 DESCRIPTION OF BUSINESS 16 LEGAL PROCEEDINGS 19 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 19 EXECUTIVE COMPENSATION 21 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 DESCRIPTION OF COMMON STOCK 22 PLAN OF DISTRIBUTION 23 SELLING SHAREHOLDERS 24 LEGAL MATTERS 27 TRANSFER AGENT 27 EXPERTS 28 INTEREST OF NAMED EXPERTS 28 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 28 WHERE YOU CAN FIND MORE INFORMATION 29 FINANCIAL STATEMENTS F-1 - F-32 INDEMNIFICATION OF DIRECTORS AND OFFICERS 30 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 30 RECENT SALES OF UNREGISTERED SECURITIES 31 EXHIBITS 31 UNDERTAKINGS 32 SIGNATURES 34 4 ABOUT THIS PROSPECTUS This prospectus relates to the resale of up to 426,104,020 shares of our common stock by the Selling Shareholders. You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone else to provide you with different information. If anyone provides you with different information, you should not rely upon it. You should assume that the information appearing in this prospectus, as well as the information we file with the Securities and Exchange Commission ("SEC") and incorporate by reference in this prospectus is accurate only as of the date of the documents containing the information. As used in this prospectus, the terms "we", "us", "our" and "AMTI" refer to "American Metal & Technology, Inc." All dollar amounts refer to United States dollars unless otherwise indicated. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "Risk Factors" section, the financial statements and the notes to the financial statements. GENERAL American Metal & Technology, Inc. (“AMTI”, “we”, “us” or the “Company”) was originally incorporated on October 13, 1987, under the laws of the State of Delaware as Murray United Development Corporation. We entered into a Stock Purchase Agreement on November 6, 2006 (the "Agreement") with American Metal Technology Group, a Nevada corporation (“AMTG"), pursuant to which we acquired one hundred (100%) percent of AMTG's outstanding common stock from the AMTG Stockholders and AMTG became our wholly-owned subsidiary.In connection with this transaction, we issued 1,213,295,563 shares to the stockholders and consultants of AMTG (1,142,388,273 shares to AMTG's former shareholders, including 20,000,000 shares of common stock issued to AMTG as investment upon completion of the due diligence period to the Agreement, and redistributed proportionally to AMTG's shareholders as of May 22, 2007, and 70,907,300 shares to AMTG's consultants). These shares represent more than eighty five (85%) of ourissued and outstanding shares of voting capital stock on a fully diluted basis, and therefore the former shareholders of AMTG and its consultants effectively have control of the Company. On June 1, 2007, we filed a Certificate of Amendment toour Certificate of Incorporation changing our name to American Metal & Technology, Inc. American Metal Technology Group was incorporated on January 13, 2004 under the laws of the State of Nevada. On June 1, 2004, AMTG entered into an Equity Purchase Agreement with Beijing Sande Technology (Holding) Co., Ltd. ( "BST" ) to acquire 80% ownership of Beijing Tong Yuan Heng Feng Technology Co., Ltd. ( "BJTY" ). As a result, AMTG issued 7,200 shares of his pre-split common stock to BST in exchange for 80% ownership of BJTY. On August 2, 2004, AMTG incorporated American Metal Technology (Lang Fang) Co., Ltd. ( "AMLF" ) in Hebei, China, for the purpose of expanding the production facility of BJTY. On August 8, 2004, AMTG and AMLF together entered into an Equity Purchase Agreement with Beijing Sande Shang Mao Co., Ltd. ( "BSS" ) for the remaining 20% of BJTY. As a result, AMTG which issued 1,800 shares of pre-split common stock to BSS andAMLF became the owner of 20% shareholder of BJTY. AMTG later acquired the 20% ownership of BJTY from AMLF and owns 100% of BJTY. On November 12, 2004, AMTG effectuated a forward split of all the outstanding shares of common stock on a 1,000 for 1 basis. On November 2005, AMTG sold 5% of BJTY to an unrelated party for $240,000. Beijing Tong Yuan Heng Feng Technology Co., Ltd. ("BJTY") was incorporated on December 11, 2001 with its principal place of business in Beijing, China. Since its organization, BJTY has been a manufacturer of precision metal parts for original equipment manufacturers ("OEMs"). American Metal Technology (Lang Fang) Co., Ltd., ("AMLF") was incorporated as a wholly owned subsidiary by AMTG on August 2, 2004 in Lang Fang city, Hebei, China. AMLF was formed to expand the production and operation of BJTY. Following the incorporation, AMLF had purchased the rights to use a total area of 30,291.3 square meters (approximately 326,053 square foot) of land from the Chinese government. The land is located at east side of Meison street and north of Lang Fang development zone garden in Lang Fang, Hebei, China. The term of the land-use-rights is fifty (50) years from September 1, 2004 to September 1, 2054. The land is semi-developed in terms of readied access to supplies of water, electricity, heat, natural gas and internet connections. AMLF has completed its construction of a two story manufacturing plant with a total occupational space of 5,000 square meters (53,819 square foot) and a monthly output capacity of 1,000,000 parts. OUR BUSINESS American Metal & Technology, Inc., through its wholly owned subsidiary American Metal Technology Group, a Nevada corporation, and through AMTG’ssubsidiaries, Beijing Tong Yuan Heng Feng Technology Co., Ltd. ("BJTY") and American Metal Technology (Lang Fang) Co., Ltd., ("AMLF"), primarily specializes in precision casting, machining, mold design and manufacturing in the People's Republic of China ("China"). We manufacture investment casting and machined products, including valves, pipe fittings, regulators, dispensers, machinery spare parts, marine hardware, water treatment parts, automotive and airplane accessories, and other equipment parts based upon blueprints supplied to us by our customers. We use a wide range of ferrous and non-ferrous materials such as stainless steel, carbon steel, low alloy steel and aluminum. Our factory is certified with ISO9001 and ISO14001 standards. 5 PROSPECTUS SUMMARY - continued OUR BUSINESS - continued We own and operate 40 LGMazak CNC lathes, 2 machining centers with 4 axis, CNC milling machine, laser sculptor, in-center grinding, with 2D Video Measurement, ultrasonic cleaning line and other high technology functions. CNC Lathes are manufactured by Yamazaki Mazak Corporation (Japan), a machine tool maker in Japan, which is a global manufacturer of CNC machine tools with operations in Japan, the US, England, and Singapore. We are able to manufacture parts between 0.003 - 35 kg in weight, +/- 1°of normal angle tolerance up to +/-0.5°of special angle tolerance and Ra1.6 - Ra 3.2° in surface roughness. We have a dedicated management team with over fifty (50) years of combined experience in the casting and metal fabrication industries. There are twenty (20) trained and skilled engineers among our two hundred and nineteen (219) full time employees. We manufacture our products through a process called "Investment Casting Process", also called the "lost wax process" and through a process called "CNC Machining Process". NUMBER OF SHARES OUTSTANDING There were 1,560,374,357 shares of our common stock issued and outstanding as of October 3, 2007. THE OFFERING Common stock offered: 426,104,020 shares by Selling Shareholders. Use of proceeds:We will not receive any proceeds from or by the Selling Shareholders. See “Use of Proceeds.” Symbol for our common stock Our common stock trades on the OTCBB Market under the symbol "AMMY" SUMMARY OF FINANCIAL DATA The summarized financial data set forth in the table below is derived from and should be read in conjunction with our audited financial statements for the year ended December 31, 2006, and our interim financial statements for the period ending June 30, 2007, including the notes to those financial statements which are included elsewhere in this prospectus. As of December 31, 2006 As of June 30, 2007 (Unaudited) Balance Sheet: Current assets $ 2,988,261 $ 4,544,414 Total assets $ 6,734,669 $ 8,228,068 Current liabilities $ 855,052 $ 1,271,393 Working capital $ 2,133,209 $ 3,273,021 Stockholders' equity $ 5,537,227 $ 6,605,778 Income per Share $ 0.001 $ 0.0007 For the 12 months ended December 31, 2006 For the 6 months ended June 30, 2007 (Unaudited) Statement of Operations: Revenue $ 7,945,871 $ 4,472,075 Total expenses $ 482,252 $ 881,285 Net Income $ 1,566,535 876,179 6 RISK FACTORS An investment in our common stock involves a number of very significant risks. You should carefully consider the following risks and uncertainties in addition to other information in this prospectus in evaluating our Company and its business before purchasing shares of our common stock. Our business, operating results and financial condition could be seriously harmed due to any of the following risks. You could lose all or part of your investment due to any of these risks. We currently rely upon few suppliers for our raw materials which exposes us to a potential financial risk. Historically, we have relied on few suppliers for raw materials. Should we subsequently lose any of these suppliers, we will be forced to seek other suppliers for raw materials. Should we fail to locate suppliers of the raw materials that are willing to sell at the same or similar price, we may be forced to purchase these materials at a higher price. Should this occur, our profit margin may be lower than expected on our existing contracts. Furthermore, we may not be able to obtain additional contracts because our offered prices may not be competitive. Should the price of the raw materials rise too high, we may be unable to continue operations. We have no written agreement or contract for future production which places us at financial risk. Our sales transactions to our customers are based on purchase orders periodically received by us. Except for these purchase orders, we have no written agreements with our customers for future orders of production or for future sales. Furthermore, the percentage of sales to any of our customers may fluctuate from time to time. Should we fail to maintain the level of production orders from our current customers, or fail to obtain new customers, our revenues will substantially decrease and we may not be able to continue operations. We compete against a number of companies which are in a better position to offer products in higher volume and at a lower price. We compete against numerous metal fabrication manufacturers, many of which have financial and technical resources, name recognition, market access, commercial and governmental connections, and research and development capabilities that far exceed ours. Due to intense price competition, we may have to reduce our prices, thereby adversely affecting our operating margins in our metal fabrication operations. This will lead to lower sales, lower gross margins, and lower net profits. During the past few years, except for an insignificant amount of subcontracting income, we have refused all metal fabrication contracts from potential new clients due to pricing pressures and limitation of production facilities, which has affected our net sales. Our directors and officers will have substantial influence over our operations and control substantially all business matters. Our officers are also directors, and are the only persons responsible for conducting our day-to-day operations. We will not benefit from the multiple judgments that a greater number of directors or officers may provide, and we rely completely upon the judgment of such people in making business decisions, with the assistance of our one independent director on matters which require the judgment of the Board of Directors. Chen Gao and Xin Yan Yuan shall serve as the management. Li Wei Gao shall serve only as a director, and shall not have any involvement in the day-to-day operations. We may be subject to additional risks associated with doing business in foreign countries. In the future, we may distribute products in foreign countries, and would then face significant additional business risks associated with doing business in those countries. In addition to the language barriers, different presentations of financial information, different business practices, and other cultural differences and barriers which may make it difficult to evaluate business decisions or transactions, ongoing business risks result from the international political situation, uncertain legal systems and applications of law, prejudice against foreigners, corrupt practices, uncertain economic policies and potential political and economic instability which may be exacerbated in various foreign countries. There can be no assurance that we would be able to enforce business contracts or protect our intellectual property rights in foreign countries. In doing business in foreign countries we may also be subject to such risks, including, but not limited to, currency fluctuations, regulatory problems, punitive tariffs, unstable local tax policies, trade embargoes, expropriation, corporate and personal liability for violations of local laws, possible difficulties in collecting accounts receivable, increased costs of doing business in countries with limited infrastructure, risks related to shipment of raw materials and finished goods across national borders and cultural and language differences. We also may face competition from local companies which have longer operating histories, greater name recognition, and broader customer relationships and industry alliances in their local markets, and it may be difficult to operate profitably in some markets as a result of such competition. Foreign economies may differ favorably or unfavorably from the United States economy in growth of gross national product, rate of inflation, market development, rate of savings, and capital investment, resource self-sufficiency and balance of payments positions, and in other respects. Our success depends upon key members of our management, the loss of any one or more of whom could disrupt our business operations. We depend to a large extent on the services of our executive officers. The loss of services of Chen Gao or Xin Yan Yuan could disrupt our operations. 7 RISK FACTORS - continued RISK FACTORS RELATED TO THE PEOPLE'S REPUBLIC OF CHINA ("PRC") Substantially all of our assets are located in China and substantially all of our revenues are derived from our operations in China. Accordingly, our business, financial condition, results of operations and prospects are subject, to a significant extent, to economic, political and legal developments in China. The PRC's legal system and application of laws are uncertain which may impact our ability to enforce our agreements and may expose us to lawsuits. We conduct most of our business in China, which utilizes a civil law system based on written statutes. Unlike common law systems, it is a system in which precedents set in earlier legal cases are not generally used. The overall effect of legislation enacted over the past 20 years has been to enhance the protections afforded to foreign invested enterprises in China. However, these laws, regulations and legal requirements are relatively recent and are evolving rapidly, and their interpretation and enforcement involves uncertainties. These uncertainties could limit the legal protections available to foreign investors, such as the right of foreign invested enterprises to hold licenses and permits, such as requisite business licenses. In addition, all of our executive officers and directors are residents of China and not of the U.S. and substantially allof these persons are located outside the U.S. As a result, it could be difficult for investors to effect service of process in the U.S., or to enforce a judgment obtained in the U.S. against us or any of these persons. Our business will be affected if we lose our land use rights. There is no private ownership of land in China and all land ownership is held by the government of the PRC, its agencies and collectives. Land use rights can be obtained from the government for a period up to 70 years, and are typically renewable. Land use rights can be transferred upon approval by the land administrative authorities of the PRC (State Land Administration Bureau) upon payment of the required land transfer fee. We have received the necessary land use right certificate for our primary operating facilities, but we can give no assurance that our land use rights will be renewed on terms favorable to us or renewed at all. We may be unable to fully comply with local and regional laws which may expose us to financial risk. As is the case with all businesses operating in China, we are often required to comply with informal laws and trade practices imposed by local and regional government administrators. Local taxes and other charges are levied depending on the local needs for tax revenues and may not be predictable or evenly applied. These local and regional taxes/charges and governmentally imposed business practices often affect our cost of doing business and require us to constantly modify our business methods to both comply with these local rules and to lessen the financial impact and operational interference of such policies. In addition, it is often extremely burdensome for businesses to comply with some of the local and regional laws and regulations. At the moment, we believe we are in compliance with applicable local and regional laws, but there is no assurance that we will maintain compliance. Our failure to maintain compliance with the local laws may result in hefty fines and fees which may substantially impact our cash flow, cause substantial decrease in our revenues and may affect our ability to continue operation. Various administrative agencies have informal rule enforcement that we may not be able to comply with. While we have, to date, been able to operate within changing administratively imposed business practices and have otherwise been able to comply with the informal enforcement rules of the various administrative agencies, no assurance can be given that we will continue to be able to do so in the future. Should the local or regional governments or administrators impose new practices or levies that we cannot effectively respond to, or should the administrators suddenly commence enforcing those rules that they have not previously enforced, our operations and financial condition could be materially and adversely impacted. Our ability to appeal many of the local and regionally imposed law and regulations is limited, and we may not be able to seek adequate redress for laws that materially damage our business and affect our ability to continue operation. 8 RISK FACTORS - continued RISK FACTORS RELATED TO THE PEOPLE'S REPUBLIC OF CHINA ("PRC") - continued The Chinese judiciary is relatively inexperienced in enforcing the laws that exist which may expose us to costly litigation and uncertain outcomes. Should we be exposed to litigation in the PRC, we may not be able to properly evaluate the possible outcomes. This may expose us to costly litigation. Furthermore, we may be exposed to potential inequitable judicial results. Either of these scenarios may result in failure to continue operation. Currency fluctuations, while not presently ascertainable, may adversely affect our earnings. Should we locate any major customer in the United States or elsewhere, as we intend to do, we will be subject to risks in currency fluctuations since all our products are manufactured in China.Fluctuations in exchange rates, primarily those involving the U.S. dollar, may affect our costs and operating margins which in turn, could affect our revenues. In addition, these fluctuations could result in exchange losses and increased costs. Current vulnerability due to certain concentrations BJTY and AMLF’s operations are substantially carried out in ChinaAccordingly, AMTG’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in China, and by the general state of the China’s economy.
